Title: Proposed Presidential Message to Congress Concerning Revocation of Edmond Charles Genet’s Diplomatic Status, [6–13 January 1794]
From: Hamilton, Alexander
To: 



[Philadelphia, January 6–13, 1794]

Since the application, which was made to the Government of France, for the Recall of its present Minister, that Minister has furnished new and material causes of dissatisfaction with his Conduct. But these occasions of offence have hitherto passed without particular notice; in the hope that it would not be long before the arrival of an order of Recall would terminate the embarrassment—and in the desire, inspired by sentiments of friendship and respect for his Nation, to avoid as long as possible an Act of extremity toward its Agent. But a case has occurred, which is conceived to render further forbearance inconsistent with the dignity and perhaps the safety of the United States. It is proved, as will be seen by papers now transmitted for the information of Congress, that this foreign Agent has proceeded to the extraordinary length of issuing commissions in the name of the French Republic to several of our citizens, for the purpose of raising, within the two Carolinas and Georgia, a large military force with the declared design of employing them, in concert with such Indians as could be engaged in the Enterprize, in an expedition against the colonies, in our neighbourhood, of a Nation with whom the UStates are at peace.

It would seem, likewise, from information contained in other papers, herewith also communicated, that a similar attempt has been going on in another quarter, namely the State of Kentucke; though the fact is not yet ascertained with the requisite authenticity.
Proceedings so unwarrantable, so derogatory to the sovereignty of the UStates, so dangerous in precedent and tendency, appear to render it improper that the person chargeable with them should longer continue to exercise the functions and enjoy the privileges of a diplomatic character.
The supersedure of the exercise of those functions, nevertheless, being a measure of great delicacy and magnitude, I have concluded not to come to an ultimate determination, without first placing the subject under the eye of Congress.
But unless the one or the other House shall in the mean time signify to me an opinion that it is not adviseable so to do, I shall consider it as my duty to adopt that measure after the expiration of  days from this communication.
